Citation Nr: 1003910	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for jungle rot.

3. Whether new and material evidence has been presented to 
reopen a claim for service connection for a left foot 
disorder.

4. Whether new and material evidence has been presented to 
reopen a claim for service connection for a left ankle 
disorder.

5. Whether new and material evidence has been presented to 
reopen a claim for a low back disorder.

6. Whether new and material evidence has been presented to 
reopen a claim for service connection for a left hip 
disorder.

7.  Whether new and material evidence has been presented to 
reopen a claim for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Veterans' 
Affairs Regional Office (VARO) in Oakland, California.

Historically, by rating action in August 2002 the RO, in 
part, denied service connection for pes planus and jungle 
rot.  The Veteran timely disagreed with this decision only as 
to these two issues.  A statement of the case was issued in 
December 2002, and the Veteran perfected his appeal by VA 9 
Form, Appeal to the Board of Veteran's Appeals in December 
2002.  

By rating action in April 2003, the RO denied service 
connection for intervertebral disc syndrome, lumbosacral 
strain, bilateral hip disorder, left ankle disorder, left 
foot disorder, headaches, and PTSD.  The Veteran did not 
disagree with this decision and it is final.

Subsequently, by rating action in April 2004, the RO 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for a 
left foot disorder, jungle rot, PTSD, lumbosacral strain (now 
claimed as a 12th thoracic, 1st lumbar compression fracture, a 
left ankle disorder, and a left hip disorder.  The Veteran 
timely disagreed with this decision.  A statement of the case 
was issued in December 2005, and the Veteran perfected his 
appeal by VA 9 Form, Appeal to the Board of Veterans' Appeals 
in January 2006.

As the Veteran previously perfected the appeals as to the 
issues of service connection for jungle rot and pes planus, 
the Board has recharacterized the issue regarding jungle rot 
as a continuing claim and not as new and material to reopen.  
In addition as the Board has jurisdiction as to the claim for 
service connection for pes planus it has been added to the 
list of issues on the title page.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
may encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
this case, the Board's jurisdiction is limited to whether new 
and material evidence has been received to reopen the claim 
for service connection for PTSD.  Since a November 2003 VA 
medical report shows an assessment of major depressive 
episode, this matter is referred to the RO for appropriate 
and separate action.     

The Veteran failed to appear for a scheduled Travel Board 
Hearing in July 2009, with good cause not shown for such 
failure.  Accordingly, his request for a hearing is 
considered withdrawn. 38 C.F.R. § 20.702 (d) (2009).


FINDINGS OF FACT

1.  Pes planus was not shown during service or for years 
thereafter, and such a disorder is not shown to be related to 
service.  
 
2.  Jungle rot was not shown during service or for years 
thereafter, and such a disorder is not shown to be related to 
service.  

3.  An April 2003 rating decision, in part, denied the claims 
for entitlement to service connection for a left foot 
disorder, a left ankle disorder, a low back disorder,
a left hip disorder, and PTSD.  In absence of a timely 
appeal, that decision is final.

4.  The evidence associated with the claims file subsequent 
to the April 2003 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for a left foot 
disorder, a left ankle disorder, a low back disorder, a left 
hip disorder, and PTSD.  


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated in-service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Jungle rot was not incurred in or aggravated in-service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.

3.  The April 2003 rating decision, which, in part, denied 
entitlement to service connection for a left foot disorder, a 
left ankle disorder, a low back disorder, a left hip 
disorder, and PTSD, is final; the evidence received since the 
April 2003 rating decision is not new and material. 
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in February 2001 and 
March 2004 correspondence of the information and evidence 
needed to substantiate and complete the claims, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
The appellant was adequately informed of the specific basis 
for the prior denial of his claims of entitlement to service 
connection for a left leg/foot disorder, a left ankle 
disorder, a low back disorder, a hip disorder, and PTSD and 
of the type of evidence necessary to reopen the claims.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).   These notices were 
provided prior to the initial unfavorable decision on a claim 
by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
a July 2007 letter from the RO on several other matters also 
included the information on how VA determines the disability 
rating and effective date of a claim.   Although this notice 
did not precede the initial adjudication of the Veteran's 
claim, it was followed by a subsequent readjudication.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or Supplemental 
SOC, is sufficient to cure a timing defect).

The claims were readjudicated in a February 2009 supplemental 
statement of the case.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  Hence, the case is ready for 
adjudication.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Board has reviewed all the evidence in the 
Veteran's claims file, which includes his written 
contentions, service, private, and VA medical records.  

The Veteran has not been afforded a VA examination in 
conjunction with his claims for service connection for pes 
planus and jungle rot.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For these issues, there 
is no indication of an incurrence in service and the evidence 
as it stands is sufficient in order to render a decision.  
Consequently, an examination is not in order.  

As to the issues based on receipt of new and material 
evidence, the VCAA left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim before the duty 
to assist provisions of the VCAA are fully applicable to the 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Accordingly, since new and material has not been received, an 
examination is not warranted.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Analysis

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is a preponderance of the 
evidence against entitlement to service connection for pes 
planus and jungle rot.  

In this regard, the service treatment records are negative 
for findings relating to pes planus and jungle rot.  VA 
outpatient treatment records from 1988 to 1996 demonstrated 
no complaints or findings.  VA outpatient treatment records 
dated in September 2000 show that the Veteran complained of a 
rash on his foot that never went away since 1968.  It was 
also noted that he had a fracture of the ankle in 1986.  The 
assessment was excessive pronation, painful foot and tinea 
pedis.  In October 2000, the Veteran claimed service 
connection for flat feet and jungle rot.  He stated that VA 
ordered arch supports for his feet.  

The Veteran was again seen for foot pain at the VA outpatient 
clinic in January 2001.  He requested a medication refill for 
tinea.  A May 2001 follow-up with orthotics shows that the 
initial problems with flat feet and arch pain were relieved 
with special boots, orthotics and medication.  In April 2002, 
the Veteran continued to use orthotics.    

The service medical records including the August 1968 
enlistment examination and the May 1972 separation 
examination are entirely silent for any treatment or 
diagnosis of pes planus or jungle rot.  This evidence is very 
persuasive in showing that such disorders did not have an 
onset during service.   Additionally, there is no medical 
evidence of any pes planus or jungle rot for many years after 
the Veteran's separation from service.  The VA treatment 
reports from 1988-1996 are negative for any relevant 
complaints or findings.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology since service.  This weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

When the Veteran sought treatment in 2000-2001, he reported 
that the claimed disorders began during service and continued 
from that time.  In rendering their medical assessments, the 
examiners did not make any further conclusions or commentary 
as to this nexus.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  See LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).  Thus, the medical evidence, both 
service and after service, fails to support the claim.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.   Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Court 
has specifically determined that a lay person was competent 
to testify to pain and visible flatness of the feet.  Falzone 
v. Brown, 
8 Vet. App. 398, 405, (1995).

The Board has not overlooked the appellant's lay statements.   
However, the Board does not find them credible.  Initially, 
the lack of any evidence in the service separation report 
belies the onset during service.  If  there had been problems 
during service, it is entirely unclear why there would have 
been no relevant complaints or findings on service 
separation, for example.  Additionally, there are direct 
contradictions between the Veteran's current lay statements 
and the postservice treatment reports.  While records 
contemporaneous with the claim for benefits show  the 
Veteran's report of problems since service, earlier records 
spanning about 8 years reveal no complaints or findings.  
Again, this belies any link or continuity to service.  Thus, 
the Veteran's allegations of continuity of symptomatology of 
chronic pes planus and jungle rot following his discharge 
from service are not credible.
Without evidence of a continuity of symptomatology since 
service separation, and without evidence linking these 
disorders to service, there is no basis upon which to grant 
service connection.  Hence, these claims are denied.

There is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claims that 
would give rise to a reasonable doubt. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

 New and material to reopen

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 
 
The Court has held that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
April 2003 rating decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the April 2003 rating 
decision consisted of the August 1968 enlistment examination 
and the May 1972 separation examination which were entirely 
silent for any treatment or diagnosis of any left foot, left 
ankle, low back disorder, hip disorder, or PTSD; the Veteran 
only reported injuring his back in the 6th grade.  In 
addition, regarding PTSD, the Veteran's personnel records and 
his DD 214 contain no evidence of any service in the Republic 
of Vietnam.

The evidence also included private medical records from Hal 
Budhram, M.D., from June 1998 to October 1999 noting that the 
Veteran reported suffering a compression fracture of the back 
in 1974.  The record also contained VAMC and private medical 
records from 1997 for various conditions including lumbar 
back pain, a foot disorder, and depression.  There is no 
diagnosis of PTSD of record. 

In making the April 2003 rating decision, the RO noted that 
none of the service medical records document any treatment or 
diagnoses of the claimed conditions. Nor has the Veteran 
provided any evidence that he was treated or diagnosed for 
any of these conditions within a year of service separation.  
While the current medical records revealed treatment for back 
and foot pain they did not show these conditions were 
incurred in or aggravated by military service.    

In addition regarding PTSD there was no evidence of any 
verifiable combat actions, nor did he provide a personal 
stressor statement as requested in a February 2003 RO letter.  
Additionally DD 214 and personnel records revealed no 
overseas duty.  Finally, he has no current nor has he ever 
had a diagnosis of PTSD.  

The evidence received since the April 2003 rating action 
includes a statement from the Veteran alleging that in 1970 
or 71 he was flown to a mountain in Vietnam to set up a radio 
relay station.  He was left on the mountain alone, under fire 
from the enemy who were also tracking him, before the 
helicopter returned 5 days later to retrieve him.

In addition, more treatment records private and VA were 
received dating from 1988.  VA outpatient treatment records 
dated in April 1988 show that the Veteran complained of back 
pain from an old injury listed as "auto/tobaggon."  The 
assessments were fracture T12/L1 and probable degenerative 
joint disease related to above.  The examiner made no 
commentary on nexus to service.  In November 1988, the 
Veteran reported back problems since service.  There was no 
pertinent diagnosis listed.  The assessments in August 1993 
were chronic low back syndrome, secondary to prior 
compression fracture T-12.  These records did not provide any 
new and material evidence and were essentially duplicates of 
information contained in the previous medical records.  That 
is, there is postservice medical evidence of a back problem, 
shown many years after service, with no medical nexus to 
service noted by the examiner.  

None of the additional medical records received since April 
2003 contains any competent evidence that tends to show that 
any current left foot, left ankle, low back disorder, hip 
disorder, or PTSD were incurred or aggravated during active 
service.  For this reason, the Board finds that while the 
evidence received since the April 2003 rating decision may be 
new, it is not material.

While the appellant has offered his belief that he incurred a 
left foot, left ankle, low back disorder, hip disorder, and 
PTSD during service, to the extent that he is attempting to 
present evidence regarding the etiology of current disorders, 
such evidence is not new and material.  See Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  The appellant's contentions in this regard 
were previously of record, and his current contentions, being 
essentially the same, are not new and material.

Hence, there is no new and material evidence within the 
context of 38 C.F.R. § 3.156.  The claims to reopen are 
denied.  

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).




ORDER

Service connection for pes planus is denied.

Service connection for jungle rot is denied.

New and material evidence had not been presented to reopen a 
claim for service connection for a left foot disorder.

New and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a left ankle 
disorder.

New and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a low back 
disorder.

New and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a left hip 
disorder.

New and material evidence had not been presented to reopen a 
claim of entitlement to service connection for PTSD.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


